DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zook; Christopher P. et al. (US 5974580 A, hereafter referred to as Zook).

Rejection of claim 1:
Zook teaches A memory system (Figure 3 in Zook) comprising: a non-volatile memory; and a controller configured to perform iterative correction on a plurality of frames of data read from the non-volatile memory (Figures 2, 3 and 7A-7B in Zook teaches a non-volatile memory 6; and a controller 2/8/12/14 configured to perform iterative correction on a plurality of frames/horizontal rows of data read from the non-volatile memory 6), wherein the iterative correction includes performing a first error correction on each of the frames including a first frame having errors not correctable by the first error Step 36 in Figure 7A teaches wherein the iterative correction includes performing a first Horizontal  error correction on each of the frames/horizontal rows including a first frame/horizontal row having errors not correctable by the first horizontal error correction; Note: it is determined in Step 38 that an error/errors rename in at least one of the frames/horizontal rows), generating a syndrome on a set of second frames that include the first frame (the Abstract in Zook teaches that syndromes for all frames/horizontal rows as well as syndromes for all frames/vertical columns are generated and stored in syndrome buffer 12; hence, Zook teaches generating at least a vertical and horizontal syndrome on a set of second frames/vertical columns that include the first frame/horizontal row), performing a second error correction on the second frames using the syndrome (Step 40 and 92 in Figures 7A & 7D in Zook teaches performing a second vertical error correction on the second frames/vertical columns using the vertical syndrome), and performing a third error correction on the first frame (Step 44 in Figure 7A teaches performing a third horizontal error correction on the first frame/horizontal row, if an error still exists in the first frame/horizontal row), and each of the frames includes user data and first parity data used in the first error correction, the first parity data of the first frame also being used in the third error correction (Figure 2 in Zook teaches each of the frames/horizontal rows and/or vertical columns includes user data and first ECC parity data used in the first horizontal error correction, the first ECC parity data of the first frame/horizontal row also being used in the third horizontal error correction).

Rejection of claim 2:
Figures 2 and 7A in Zook teaches wherein the second frames/vertical columns include at least one frame/vertical column including second vertical ECC parity data that is used in the second vertical error correction.

Rejection of claim 3:
Figure 5 in Zook teaches that 16 syndromes are generated for respective vertical and horizontal codeword symbols; hence, Zook teaches wherein each of the second frames/vertical frames includes at least a first codeword symbol and a second codeword symbol, and said syndrome includes a first syndrome associated with a first codeword used in the second vertical error correction performed on the first symbols associated with vertical codewords of the  second frames/vertical columns and a second syndrome associated with vertical codewords used in the second vertical error correction performed on the second symbols associated with the vertical codewords of the second frames/vertical columns.

Rejection of claim 4:
Col. 2, lines 43-50 in Zook teaches that syndromes inherently contain information about associated erroneous symbols that can be mathematically extracted; hence, Zook teaches the first syndrome associated with a first codeword contains error location and error magnitude information on which first codeword symbol of the second frames/vertical frames has an error and error location and error magnitude information on a first error location and value pattern for correcting the error, and the second syndrome associated with vertical codewords contains error location and error magnitude information on which second codeword symbol of the second frames/vertical frames has an error and error location and error magnitude information on a second error location and value pattern for correcting the error.

Rejection of claim 5:
Figures 7A & 7E in Zook teach after performing the third horizontal error correction on the first frame/horizontal frame in Step 122, generating another updated vertical syndrome on the second frames/vertical frames, and performing a fourth vertical error correction on the second frames/vertical frames in Step 40 using said another updated vertical syndrome.

Rejection of claim 6:
Figure 5 in Zook teaches that 16 syndromes are generated for respective vertical and horizontal codeword symbols; hence, Zook teaches wherein each of the second frames/vertical frames includes at least a first codeword symbol and a second codeword symbol, and said another updated vertical syndrome includes a first syndrome associated with the first codeword used in the fourth vertical error correction performed on the first codeword symbols of the second frames/vertical frames and a second syndrome associated with vertical codewords used in the fourth vertical error correction performed on the second codeword symbols of the second frames/vertical frames.

Rejection of claim 7:
Col. 2, lines 43-50 in Zook teaches that syndromes inherently contain information about associated erroneous symbols that can be mathematically extracted; hence, Zook teaches wherein the first syndrome associated with a first codeword contains first error location and error magnitude information for correcting an error in one of the first codeword symbols and second error location and error magnitude information for correcting an error in another one of the first codeword symbols, and the second syndrome contains third error location and error magnitude information for correcting an error in one of the second codeword symbols and fourth error location and error magnitude information for correcting an error in another one of the second codeword symbols.

Rejection of claim 11:
Figures 5, 7A & 7E in Zook teach wherein the controller is configured to update at least a portion of the syndrome by using codeword symbols that are included in the first frame, so as to generate an updated syndrome in Step 124.

Rejection of claim 13:
The Abstract in Zook clearly suggests that the decoding in the Zook patent is hard decision Reed-Solomon decoding.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zook; Christopher P. et al. (US 5974580 A, hereafter referred to as Zook) and Kifune; Naoko et al. (US 10333558 B2, hereafter referred to as Kifune).

Rejection of claim 12:
Zook substantially teaches the claimed invention described in claims 1-7 and 11 (as rejected above).  
However, Zook does not explicitly teach the specific use of wherein the third error correction is an error correction by a soft decision decoding.
Figure 6 in Kifune, in an analogous art, teaches that first and third decoding in a first dimension is performed using reliability information from a previous step; hence, first and third decoding is soft decoding.
. 

Allowable Subject Matter
Claims 8-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: dependent claims 8-10 and 14 depend from respective claims 1-7 and 11-13 and are allowable since independent claims inherit all the limitations of all the claims from which they depend.

Cited Prior Arts
US 10333558 B2 is directed to iterative decoding of a product code and was used in a 103 rejection, above.

US 9413392 B1 is directed to iterative decoding of product codes and is a good teaching reference.
US 20160013814 A1 is directed to iterative decoding of product codes and is a good teaching reference.
US 9160373 B1 is directed to iterative decoding of product codes and is a good teaching reference.
US 8959418 B1 is directed to iterative decoding of product codes and is a good teaching reference.
US 20060236210 A1 is directed to iterative decoding of product codes and is a good teaching reference.
US 5974580 A is directed to iterative decoding of product codes and was used in 102 and 103 rejections, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112